Title: From George Washington to Clement Biddle, 26 December 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 26th Decr 1788.

I have but just time to acknowledge the receipt of your letter of the 14th Inst.—to inform you that the Vessel on board of which the Clover seed was shipped has not yet arrived, and as the River is shut up it is uncertain when she will reach Alexa.—and to beg the favor of you to forward the enclosed to Mr Smith—It is a duplicate of one which I committed to your care in Septr last and as the receipt of it is not acknowledged in a letter which I lately reed from Mr Smith, I fear it has miscarried. With very great esteem, I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

